     Case 3:13-cr-02296-JAH Document 631 Filed 12/04/20 PageID.8256 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                           Case No.: 13cr2296-JAH
14                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
15   v.                                                  MOTION FOR COMPASSIONATE
                                                         RELEASE [Doc. No. 611]
16   NORMAN FELTS,
17                                   Defendant.
18
19                                      INTRODUCTION
20         Pending before the Court is Defendant Norman Felts’ (“Defendant”) motion to
21   reduce his sentence of imprisonment in light of existing medical conditions and the
22   increasing risks that the coronavirus disease (“COVID-19”) poses to incarcerated persons’
23   health. See Doc. No. 611. Defendant seeks compassionate release pursuant to 18 U.S.C. §
24   3582(c)(1)(A). Id. Having carefully considered the pleadings, and for the reasons set forth
25   below, Defendant’s motion is DENIED.
26                                       BACKGROUND
27         In August 2018, an indictment was filed charging Defendant with illicit sexual
28   conduct under § 2423 (c) and one count of possession under § 2252(a)(4)(B) and (b)(2).

                                                     1
                                                                                     13cr2296-JAH
     Case 3:13-cr-02296-JAH Document 631 Filed 12/04/20 PageID.8257 Page 2 of 9



 1   See Doc. No. 524. Defendant pled guilty to the single possession charge under §
 2   2252(a)(4)(B) and (b)(2). See Doc. No. 588. On November 18, 2019, the Court sentenced
 3   Defendant to the custody of the Bureaus of Prisons (“BOP”) for 120-months, followed by
 4   120 months of supervised release. See Doc. No. 605.
 5         On November 4, 2020, Defendant filed the instant motion and seeks compassionate
 6   release under 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 611. Defendant alleges his age, and
 7   underlying medical conditions place him at significant risk of contracting COVID-19, and
 8   suffering severe long-term effects, including death. Id. On November 12, 2020, the United
 9   States of America (“Government”) filed a response in opposition to Defendant’s motion.
10   See Doc. No. 621. The Government argues the Defendant possesses adequate and
11   consistent access to professional health care within the BOP to sufficiently monitor his
12   underlying medical conditions. Id. Moreover, the Government argues Defendant is
13   unrepentant, unremorseful, and is a danger to the community. Id.
14                                      LEGAL STANDARD
15         A court generally may not correct or modify a prison sentence once it has been
16   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of
17   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). Defendant
18   seeks modification of his sentence under the compassionate release provision of 18 U.S.C.
19   § 3582(c)(1)(A)(i), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194
20   (Dec. 21, 2018). The amendment to § 3582(c)(1)(A) provides prisoners with two direct
21   routes to court: (1) file a motion after fully exhausting administrative appeals of the BOP’s
22   decision not to file a motion, or (2) file a motion after “the lapse of 30 days from the receipt
23   ... of such a request” by the warden of the defendant’s facility, “whichever is earlier.” 18
24   U.S.C. § 3852(c)(1)(A). Thereafter, upon considering the applicable factors set forth in
25   section 3553(a), the Court may determine whether “extraordinary and compelling reasons
26   warrant such a reduction” and “that such a reduction is consistent with applicable policy
27   statements issued by the Sentencing Commission.” Id; U.S.S.G. § 1B1.13(1)(A) & cmt. 1.
28

                                                    2
                                                                                         13cr2296-JAH
     Case 3:13-cr-02296-JAH Document 631 Filed 12/04/20 PageID.8258 Page 3 of 9



 1         “Exhaustion occurs when the [Bureau of Prisons] denies a defendant’s
 2   application[.]” United States v. Mondaca, 2020 WL 1029024, at *2 (S.D. Cal. Mar. 3,
 3   2020) (internal citations omitted). A defendant who has not “requested compassionate
 4   release from the [Bureau of Prisons] [or] exhausted his administrative remedies” is not
 5   entitled to a reduction of his term of imprisonment. United States v. Solis, 2019 WL
 6   2518452, at *2 (S.D. Ala. June 18, 2019).
 7                                          DISCUSSION
 8         In analyzing whether Defendant is entitled to compassionate release under 18 U.S.C.
 9   § 3582(c)(1)(A), the Court will determine whether the following three requirements are
10   satisfied. First, Defendant must show he has exhausted administrative remedies. Second,
11   Defendant must demonstrate that “extraordinary and compelling reasons”– as defined by
12   the applicable Sentencing Commission policy statement—“warrant… a reduction.” 18
13   U.S.C. § 3582(c)(1)(A)(i). Third, Defendant must establish that the 18 U.S.C. § 3553 (a)
14   sentencing factors “are consistent with” granting a motion for compassionate release.
15   United States v. Trent, 2020 WL 11812242, at *2 (N.D. Cal. 2020).
16         A. Exhaustion of Administrative Remedies
17         As an initial matter, the Court finds Defendant has satisfied the exhaustion of
18   administrative remedies prior to bringing his motion for compassionate release. A court
19   may reduce a term of imprisonment on a motion from a defendant “after the defendant has
20   fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring
21   a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
22   by the warden of the defendant’s facility, whichever is earlier.” See 18 U.S.C. §
23   3582(c)(1)(A). Defendant applied for compassionate release with the Warden at FCI
24   Terminal Island. On August 12, 2020, the Warden denied Defendant’s application for a
25   reduction in sentence. See Doc. No. 611 at Appendix 1A. The Warden subsequently denied
26   Defendant’s request for reconsideration because Defendant failed to meet the “medical
27   circumstances” criteria. Id. at Appendix 1B. Accordingly, the Court deems Defendant
28   properly exhausted his administrative remedies pursuant to § 3582(c)(1)(A).

                                                    3
                                                                                        13cr2296-JAH
     Case 3:13-cr-02296-JAH Document 631 Filed 12/04/20 PageID.8259 Page 4 of 9



 1         B. Extraordinary and Compelling Reasons
 2         A court may reduce a defendant’s sentence if it finds “extraordinary and compelling
 3   reasons warrant such a reduction” and that “such a reduction is consistent with applicable
 4   policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582 (c)(1)(A). The
 5   relevant United States Sentencing Guidelines state that “extraordinary and compelling
 6   reasons” include: (1) medical conditions which diminish the ability of the defendant to
 7   provide self-care in prison, (2) age-related deterioration, (3) family circumstances, and (4)
 8   other extraordinary and compelling reasons that exist either separately or in combination
 9   with the previously described categories. See U.S.S.G. § 1B1.13, Application Note 1(A).
10         Here, Defendant argues that extraordinary and compelling reasons warranting his
11   compassionate release exists because he is particularly vulnerable to contracting and
12   becoming seriously ill from COVID-19. See Doc. No. 611 at 17. Defendant points out that
13   he is 75 years old and suffers from various condition, most notably heart problems
14   requiring a pacemakers, colon cancer, chronic hepatitis B, deep vein thrombosis, and
15   cirrhosis of the liver. Id. The Government concedes that Defendant’s medical records
16   indicate that Defendant suffers from serious health conditions and that some of those
17   conditions are recognized as high risk factors for becoming severely ill from COVID-19.
18   Doc. No. 621 at 14. However, the Government adds that while Defendant’s medical
19   conditions make him eligible for compassionate release under the applicable guidelines,
20   his medical records show that he has recovered from COVID-19 and is receiving the
21   necessary medical care to treat his various ailments, despite all of his serious health
22   conditions. Id. at 15. In reply, Defendant argues that the Government is incorrect in
23   assuming his recovery from COVID-19 provides him with immunity from further
24   infection, and that the Government fails to acknowledge the risk Defendant faces based on
25   his advanced age in combination with his health conditions.
26         The Court finds that Defendant has demonstrated that he suffers from serious
27   medical conditions. Defendant’s age (75 years old) and the various health conditions places
28

                                                   4
                                                                                       13cr2296-JAH
         Case 3:13-cr-02296-JAH Document 631 Filed 12/04/20 PageID.8260 Page 5 of 9



 1   him at a higher risk of suffering illness from Covid-19. 1 However, Defendant has not
 2   shown that his ability to provide self-care is substantially diminished or that FCI Terminal
 3   Island is unable to monitor and adequately treat his medical conditions. See United States
 4   v. Ayon-Nunez, 2020 WL 704785, at *3 (E.D. Cal. Feb. 12, 2020) (“Chronic conditions
 5   that can be managed in prison are not a sufficient basis for compassionate release.”)
 6   (internal quotation and citation omitted). Defendant’s medical records indicate that the
 7   BOP has provided him access to weekly medical treatment and medication for his various
 8   ailments, and Defendant does not explain how his imprisonment at FCI Terminal Island
 9   diminishes his ability to provide self-care for these conditions. See Doc. No. 621 at Exh.
10   H. Moreover, Defendant’s records shows that medical staff adequately treated him when
11   he tested positive for COVID-19. Id. at Exh. G. Defendant was monitored daily for signs
12   of any symptoms or detrimental impacts on his health. Id. In fact, Defendant recovered
13   quickly without significant complications, despite his age and underlying medical
14   conditions. Id. While there is still an unknown degree of risk to Defendant posed by the
15   possibility of being reinfected with COVID-19, the speculative possibility provides no
16   basis upon which the Court can conclude that Defendant is “substantially diminishe[d]” in
17   his ability to “provide self-care” at FCI Terminal Island. See also United States v.
18   Eberhard, 2020 WL 1450745, at *2 (N.D. Cal. 2020) (“General concerns about possible
19   exposure to COVID-19 do not meet the criteria for extraordinary and compelling reasons
20   for a reduction in sentence set forth in the Sentencing Commission’s policy statement.”).
21            The Court certainty recognizes that FCI Terminal Island was unable to initially
22   control the outbreak of COVID-19 as evidenced by the high number of inmates contracting
23   the virus and the number of inmates having died after being infected with the disease at the
24   facility. 2 However, the infection rate at FCI Terminal Island has since dropped
25   significantly. The BOP now reports that only 1 inmate and 2 staff are confirmed as having
26
27   1
      See Older Adults, Centers for Disease and Control and Prevention, https://www.cdc.gov/aging/covid19-guidance.html.
     2
28    See Rowe, Michael, Report on Current Management and Future Risks Associated with COVID-19 Infection at FCI
     Terminal Island, https://prisonlaw.com/wp-content/uploads/2020/08/ECF-74-1-Report-of-Dr.-Michael-Rowe.pdf

                                                                5
                                                                                                               13cr2296-JAH
     Case 3:13-cr-02296-JAH Document 631 Filed 12/04/20 PageID.8261 Page 6 of 9



 1   active COVID-19 cases at FCI Terminal Island. See https://www.bop.gov/coronavirus/
 2   (last visited Nov. 27, 2020). Further, as discussed above, the prison medical staff at FCI
 3   Terminal Island have consistently been able to, and continue to, adequately monitor
 4   Defendant’s various medical conditions.
 5         Even if Defendant’s motion was supported by a showing of extraordinary and
 6   compelling reasons for compassionate release, Defendant must persuade the court that a
 7   reduction in sentence would be consistent with consideration of the sentencing factors set
 8   forth in 18 U.S.C. § 3553(a).
 9         C. Section 3553(a) Factors
10         The compassionate release statute requires courts to consider § 3553(a) factors in
11   determining whether a reduction in sentence is warranted. See 18 U.S.C. § 3582(c)(1)(A).
12   Those factors include, among other things, the nature and circumstances of the offense and
13   the history and characteristics of the defendant; the need for the sentence imposed to reflect
14   the seriousness of the offense, to promote respect for the law, to provide just punishment
15   for the offense, to afford adequate deterrence to criminal conduct, to protect the public from
16   further crimes of the defendant and to provide the defendant with needed medical care in
17   the most effective manner; and the need to avoid unwarranted sentence disparities among
18   defendants who have been found guilty of similar conduct. See 18 U.S.C. § 3553(a).
19         The Court looks to § 3553(a) factors in considering Defendant’s request. As noted
20   above, on November 25, 2019, the Court sentenced defendant to the statutory maximum
21   120 months in custody of the BOP following his entry of a guilty plea to possession of
22   illicit sexual conduct under § 2252(a)(4)(B). See Doc. No. 588 at 1-2. Defendant’s sentence
23   was attributed to the examination of the device seized from Defendant depicting minors
24   engaged in sexually explicit conduct. Id. In addition, the Court took into consideration
25   Defendants numerous convictions for sexually abusing minors, See Doc. No. 601 at 1, the
26   nature and circumstances of the offense, the history and characteristics of the Defendant,
27   Defendant admitting to being in possession of images of a minor engaged in sexual explicit
28   conduct and possessing child pornography, and the victim’s statements. Moreover, a

                                                   6
                                                                                       13cr2296-JAH
     Case 3:13-cr-02296-JAH Document 631 Filed 12/04/20 PageID.8262 Page 7 of 9



 1   detailed analysis of Defendant’s motion highlights no remorse for his actions, indicative of
 2   his characterization of his history of deviant sexual conduct with children as “very minor,”
 3   illustrating the absence of respect for the law. See Doc. No. 611 at 18, 36. Upon considering
 4   these same factors as to the instant motion, the Court finds they do not weigh in favor of
 5   compassionate release.
 6         The Court also considers “the need for the sentence imposed . . . to provide the
 7   defendant . . . medical care . . . in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D).
 8   The sentence imposed by this Court was intended to promote respect for the law and
 9   accomplish the sentencing goals of deterrence. Id. Defendant contends that “when this
10   Court made its original decision, there was not an ongoing pandemic that seriously
11   increased [][the] risk of dying or becoming severely ill.” See Doc. No. 626 at 11. Although
12   there was no pandemic to consider at the time of sentencing, Defendant’s medical records
13   show that he continues to receive medical care and medication by prison health services
14   for his underlying medical conditions. Defendant has not suffered severe symptoms or
15   complications despite testing positive for COVID-19 months ago. The Government has
16   also presented evidence that the BOP has taken several measures to protect inmates’ health
17   at FCI Terminal Island, including, but not limited to, extensive new inmate screening
18   procedures, instituting testing, ordering necessary cleaning and medical supplies, and
19   engaging in enhanced cleaning and disinfection measures. See Doc. No. 621 at 10-11.
20   Accordingly, the need to provide effective medical care under § 3553(a)(2)(D) does not
21   weigh in favor of a reduction in sentence.
22         D. Danger to the Community
23         In ultimately deciding whether Defendant should be released under § 3582, the Court
24   must take into consideration whether Defendant poses a danger to the community. See
25   U.S.S.G. § 1B1.13(2) (Compassionate release is only warranted where “[t]he defendant is
26   not a danger to the safety of any other person or to the community[.]”) Defendant contends
27   he is not a danger to the community because of his changed health circumstances, along
28   with his release plan of living with his sister. See Doc. Nos. 611, 626 at 43, 9. The

                                                   7
                                                                                       13cr2296-JAH
      Case 3:13-cr-02296-JAH Document 631 Filed 12/04/20 PageID.8263 Page 8 of 9



 1   Government argues Defendant’s motion should be denied because he continues to pose a
 2   danger to the community by citing to the gravity of the crime committed, Defendant’s
 3   lengthy criminal history, the high risk of recidivism, and the propensity to repeat his
 4   behavior. Doc. No. 621 at 18-19.
 5         Even if the Court concluded that extraordinary and compelling circumstances
 6   existed that may justify compassionate release, the Court cannot find that Defendant does
 7   not present a danger to the community. Although Defendant has served 89 months of the
 8   120-month sentence, Defendant fails to show that he would not be a danger to the
 9   community where he is convicted of possession of child pornography and has a history of
10   abusing young boys over the course of the past several decades. The Court finds Defendant
11   is unable to refrain from abusing young boys nor possessing child pornography while
12   outside of prison, as exhibited by the fact that Defendant served lengthy prison sentences
13   for the same conduct in the past which provided no deterrence to re-offend. The absence
14   of any rehabilitative efforts as well as Defendant’s unrepentant and unremorseful attitude,
15   as exhibited in his motion, does not provide the Court with any assurance that Defendant
16   will cease harming minors despite his age and severe health conditions.
17         Lastly, Defendant’s health condition and release plan does not address the serious
18   questions raised by his prior conduct and the apparent significant potential for recidivism.
19   Indeed, Defendant in his mid-sixties continued the same conduct of abusing young boys as
20   he had 30 years earlier, despite his significant medical challenges. Doc. No. 621 at 3. In
21   addition, Defendant’s plan to reside with his sister does not adequately alleviate the Court’s
22   concern for the safety of the community, especially in light of Defendant’s lack of remorse.
23   Setting aside the other relevant factors to consider under the compassionate release statue,
24   Defendant has not met the burden of showing he would not be a danger to the community
25   if he were to be released. Accordingly, Defendant has not met his burden to show that he
26   is not a danger to the safety of others as required for relief under § 3582 (c)(1)(A).
27   ///
28   ///

                                                   8
                                                                                       13cr2296-JAH
     Case 3:13-cr-02296-JAH Document 631 Filed 12/04/20 PageID.8264 Page 9 of 9



 1                                     CONCLUSION
 2         For the reasons set forth above, Defendant’s motion for reduction of sentence
 3   pursuant to the compassionate release provision of § 3582 (c)(1)(A) is DENIED.
 4         IT IS SO ORDERED.
 5
 6
 7   DATED: December 4, 2020
 8
                                                _________________________________
 9
                                                Hon. John A. Houston
10                                              United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                9
                                                                                 13cr2296-JAH
